DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 2/12/2021. Claims 1, 3-15, 17-29 are pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claim(s) filed 2/12/2021 have been considered but are moot in view of new ground of rejection(s), that is prompted by an information disclosure statement filed under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/17/2020, and hereby presented in this Office action below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 7-10, 12-15, 17, 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comsa et al. (US 2020/0037254) in view of EP 3518433 [as in IDS; Yang hereinafter].
Regarding claim 1:
Comsa discloses a system and method for wireless communications by a user equipment (UE) (abstract, figures), comprising:
receiving, from a base station (as in fig 1a), control signaling configuring the UE to use a first waveform for communicating via a first beam and a second waveform for communicating via a second beam, the first waveform being different than the second waveform (para 91,159 [downlink control information, DCI]; para 98, partially reproduced herein with emphasis {A WTRU may transmit using multiple waveforms. For example, a WTRU may transmit using multiple waveforms simultaneously. The power control parameters as discussed herein may be applicable per group of transmissions and/or categorized by waveform used. For example, one or more (e.g., all) transmissions using SC-FDMA type may be governed by one or more power control formulas using a first set of parameters, and one or more (e.g., all) transmissions using CP-OFDM may be governed by one or more power control formulas using a second set of parameters…}[ transmission using SC-FDMA is by first waveform, and transmission using CP-OFDM is by second waveform]);
communicating a first data transmission via the first beam using the first waveform (para 3 {…a first transmission using a first transmission beam..}); and
communicating a second data transmission via the second beam using the second waveform (para 3 {..a second transmission using a second transmission beam}; para 7 {first or second transmission beam that may include one or more of a duration, waveform…}; and see throughout disclosure).
Comsa discloses all of the subject matter as described above, except for specifically teaching that communicating via a first beam group comprising a first plurality of beams, and communicating via a second beam group comprising a second plurality of beams.
However, Yang in the same field of endeavor discloses a system and method for data transmission where communicating via a first beam group comprising a first  plurality of beams, and communicating via a second beam group comprising a second plurality of beams (fig 1; para 50 { the at least one beam may be one beam, or multiple beams, or one beam group, or multiple beam groups. }; para 54 { at least one beam includes a beam A and a beam B, and that the distance between a TRP corresponding to the beam A and the UE is much less than that between the TRP corresponding to the beam B and the UE, the uplink transmission waveform corresponding to the beam A is 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Yang in order to provide the UE with data transmitting on different beams through suitable different uplink transmission waveforms, that facilitate the function of uplink transmission while obtaining better uplink coverage and transmission quality (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 15:
Comsa discloses a system and method for wireless communications by a base station (abstract; figures), comprising:
transmitting control signaling to configure a user equipment (UE) to use a first waveform for communicating via a first beam and a second waveform for communicating via a second beam (figure 1a [base station and ue]; para 19 [WTRU 102 configured]; para 91,159 [downlink control information, DCI]), the first waveform being different than the second waveform (para 98, {A WTRU may transmit using multiple waveforms… simultaneously… one or more (e.g., all) transmissions using SC-FDMA type may be governed by one or more power control formulas using a first set of parameters, and one or more (e.g., all) transmissions using CP-OFDM may be governed by one or more power control formulas …} [transmission using SC-FDMA is by first waveform, and transmission using CP-OFDM is by second waveform]);
communicating a first data transmission via the first beam using the first
waveform (para 3 {…a first transmission using a first transmission beam..}); and

Comsa discloses all of the subject matter as described above, except for specifically teaching that communicating via a first beam group comprising a first plurality of beams, and communicating via a second beam group comprising a second plurality of beams.
However, Yang in the same field of endeavor discloses a system and method for data transmission where communicating via a first beam group comprising a first  plurality of beams, and communicating via a second beam group comprising a second plurality of beams (fig 1; para 50 { the at least one beam may be one beam, or multiple beams, or one beam group, or multiple beam groups. }; para 54 { at least one beam includes a beam A and a beam B, and that the distance between a TRP corresponding to the beam A and the UE is much less than that between the TRP corresponding to the beam B and the UE, the uplink transmission waveform corresponding to the beam A is different from the uplink transmission waveform corresponding to the beam B. }; para 55,67; and see throughout disclosure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Yang in order to provide the UE with data transmitting on different beams through suitable different uplink transmission waveforms, that facilitate the function of uplink transmission while 
Regarding claim 28,29:
Comsa and Yang disclose all of the subject matter as described above for claims 1, 15; and Comsa further discloses an apparatus for wireless communications by a user equipment (UE) and a base station (as shown in figure 1a-1d), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (para 32,41; and para 204) to cause the apparatus to perform the steps as described in claims 1,15 above respectively, thus claims 28,29 are rejected using similar rationale as above under the combined teachings of the art.
Regarding claim 3,17:
Comsa et al discloses all of the subject matter as described above except for specifically teaching that receiving, from the base station, a configuration for the first beam group and the second beam group.
However, Yang in the same field of endeavor discloses a system and method for data transmission where receiving, from the base station, a configuration for the first beam group and the second beam group (para 90; and see throughout disclosure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Yang in order to provide the UE with data transmitting on different beams through suitable different uplink transmission waveforms, that facilitate the function of uplink transmission while obtaining better uplink coverage and transmission quality (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).

Comsa et al discloses all of the subject matter as described above except for specifically teaching that receiving the control signaling comprises: receiving the control signaling that indicates a first transmission configuration indicator (TCI) state for the first beam and a second TCI state for the second beam.
However, Yang in the same field of endeavor discloses a system and method for data transmission where receiving the control signaling comprises: receiving the control signaling that indicates a first transmission configuration indicator (TCI) state for the first beam and a second TCI state for the second beam (para 90 [configuration information indicated by DCI]; and see throughout disclosure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Yang in order to provide the UE with data transmitting on different beams through suitable different uplink transmission waveforms, that facilitate the function of uplink transmission while obtaining better uplink coverage and transmission quality (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 8, 23:
Comsa et al discloses all of the subject matter as described above and further discloses that transmitting feedback information to the base station, wherein the control signaling is received based at least in part on the feedback information (para 97 [indicate to network … by a feedback report]).
Regarding claim 9, 24:
or any combination thereof (para 97 {feedback report that may include a preferred waveform type}).
Regarding claim 10, 25:
Comsa et al discloses all of the subject matter as described above and further discloses that the control signaling is downlink control information, radio resource control signaling, a medium access control (MAC) control element (CE), or any combination thereof (para 91,159; para 132, RRC).
Regarding claim 12, 22:
Comsa et al discloses all of the subject matter as described above and further discloses that the UE concurrently communicates the first data transmission via the first beam and the second data transmission via the second beam (para 98 [WTRU may transmit using multiple waveforms simultaneously]).
Regarding claim 13, 26:
Comsa et al discloses all of the subject matter as described above and further discloses that the first waveform is a orthogonal frequency division multiplexing waveform or a single carrier frequency division multiplexing waveform (para 98 [transmissions using SC-FDMA]).
Regarding claim 14, 27:
Comsa et al discloses all of the subject matter as described above and further discloses that the second waveform is a orthogonal frequency division multiplexing .


Allowable Subject Matter
Claims 4-6,11,18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/17/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631